DEMPSEY, J.
Motion granted. The petition is one for a partition of real estate; the answer seeks to postpone partition by averment of a promise between plaintiff and defendants to defer partition or sale of premises until after a certain date. Where defendant seeks to bar plaintiff’s right of action by reason of a promise or agreement, which by the statute of frauds is required to be in writing, defendant’s answer must show such promise or agreement to be m writing. Reinheimer v. Carter, 31 Ohio St., 579-587; Headington v. Neff, 7 Ohio St., 229.